DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Status of Claims
	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
Claims 1, 3-5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0230866 (Lingren).
Regarding claim 1, Lingren discloses an assembly (50; 100; see Figures 3, 4, and 8) comprising:
an outer member (2);
an inner member (3); and
a tolerance ring (1) disposed between the inner member and the outer member, wherein the tolerance ring comprises a split ring having opposing edges (17; see Figure 8), wherein the edges are engaged with a circumferential surface along a circumferential direction of one of the inner member or the outer member so as to prevent or restrict relative movement between the tolerance ring and at least one of the inner member or the outer member, wherein the tolerance ring comprises sidewall comprising a plurality of wave structure regions spaced circumferentially around the tolerance ring, and an intermediate region near the top or bottom of the sidewall axially adjacent to the wave structure region (see annotated Figure 1 below).

    PNG
    media_image1.png
    398
    476
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3 of Lingren
Regarding claim 3, Lingren discloses the assembly of claim 1, wherein the edges (17) form an interlock caused by a corner of at least one of the edges contacting at least one of the inner member (2) or the outer member (3; see Figure 8).
Regarding claim 4, Lingren discloses the edges (17) are engaged to the inner member (2; see Figure 4, where the wave structure regions and edges can protrude inward vs. Figure 3 where the wave structure regions can protrude outward).
Regarding claim 5, Lingren discloses the edges (17) are engaged to the outer member (3; see Figure 8).
Regarding claim 12, Lingren discloses at least one of the inner member (20 or the outer member (3) is capable of rotational, axial, or radial movement (see paragraph [0073]).

Claims 2, 6, 8, 9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/026273 (Nakamura; US 11,035,418 being used as an English language equivalent).
Regarding claim 2, Nakamura discloses an assembly (see Figures 1-6) comprising:
an outer member (40);
an inner member (30); and
a tolerance ring (10) disposed between the inner member and the outer member, wherein the tolerance ring is deformed as installed between the inner member and the outer member and forms at least one non-planar buckled region in the tolerance ring due to an interference fit between the inner member and the outer member, wherein in an uninstalled state, the buckled region is absent, wherein the buckled region is adapted to deflect upon a loading condition (an inherent feature provided by elastic deformation; see column 5, lines 10-18).
Regarding claim 6, Nakamura discloses the buckled region is at least partially elastically formed, such that upon disassembly the buckled region at least partially collapses (see column 5, lines 10-18).
Regarding claim 8, Nakamura discloses the buckled region contacts the outer member (3; see column 5, lines 10-18).
Regarding claim 9, Nakamura discloses in an uninstalled state, the tolerance ring (10) comprises a plurality of wave structure regions (14) spaced circumferentially around the tolerance ring, and a plurality of intermediate regions (11) disposed between the wave structure regions, and wherein at least one intermediate region is deformed upon assembly to form the buckled region in an installed state (see column 5, lines 10-18).
Regarding claim 13, Nakamura discloses at least one wave structure region (14) has a rounded apex (see Figure 3A).
Regarding claim 14, Nakamura discloses t the wave structure region (14) comprises at least one wave structure (14) oriented substantially perpendicular to the length of the tolerance ring (10; the wave structure having a circumferential width which is oriented perpendicular to the length of the tolerance ring, as shown in Figure 2).
Regarding claim 15, Nakamura discloses the wave structure region (14) comprises at least one wave structure oriented substantially parallel to the length of the tolerance ring (10; see Figure 2).
Regarding claim 16, Nakamura discloses a portion of the intermediate region (11) is contoured in an uninstalled state (see Figure 1).
Regarding claim 17, Nakamura discloses at least one buckled region deforms outward while at least one wave structure region (14) deforms inward in an installed state (see Figure 10, where the wave structure regions and edges can protrude inward vs. Figure 1 where the wave structure regions can protrude outward).
Regarding claim 18, Nakamura discloses at least one buckled region is adapted to form one point of contact with the outer member (40; an inherent feature given the elastic deformation of the tolerance ring placing the tolerance ring into contact with the outer member; see column 5, lines 10-18).
Regarding claim 19, Nakamura discloses a portion of the tolerance ring (10) has a different radius of curvature than a different portion of the tolerance ring (see Figure 1).
Regarding claim 20, Nakamura discloses at least one intermediate region (11) has a radius of curvature that is different than a radius of curvature of at least one wave structure region (14) of the tolerance ring (10; see Figure 1).

Claims 2, 6, 8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,097,871 (McNally).
Regarding claim 2, McNally discloses an assembly (10; see Figures 1-3) comprising:
an outer member (22);
an inner member (12); and
a tolerance ring (32) disposed between the inner member and the outer member, wherein the tolerance ring is deformed as installed between the inner member and the outer member and forms at least one non-planar buckled region (38, 40, 42, 44, 46) in the tolerance ring due to an interference fit between the inner member and the outer member, wherein in an uninstalled state, the buckled region is absent, wherein the buckled region is adapted to deflect upon a loading condition (see Figure 2 and column 2, lines 46-67).
Regarding claim 6, McNally discloses the buckled region (38, 40, 42, 44, 46) is at least partially elastically formed, such that upon disassembly the buckled region at least partially collapses (column 2, lines 46-67).
Regarding claim 8, McNally discloses the buckled region (38, 40, 42) contacts the outer member (22; see Figure 2).
Regarding claim 18, McNally discloses at least one buckled region (38, 40, 42) is adapted to form one point of contact with the outer member (22; see Figure 2).
Regarding claim 19, McNally discloses a portion of the tolerance ring (32) has a different radius of curvature than a different portion of the tolerance ring (see Figure 2).

Claims 2, 6, 9, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,250,927 (Newburg).
Regarding claim 2, Newburg discloses an assembly (10; see Figures 1-5) comprising:
an outer member (14);
an inner member (14); and
a tolerance ring (20) disposed between the inner member and the outer member, wherein the tolerance ring is deformed as installed between the inner member and the outer member and forms at least one non-planar buckled region (26, 28) in the tolerance ring due to an interference fit between the inner member and the outer member (see Figure 2), wherein in an uninstalled state, the buckled region is absent (see Figure 4), wherein the buckled region is adapted to deflect upon a loading condition (see column 6, lines 31-57).
Regarding claim 6, Newburg discloses the buckled region (26, 28) is at least partially elastically formed, such that upon disassembly the buckled region at least partially collapses (see Figure 2 vs. Figure 4 and column 6, lines 31-57).
Regarding claim 9, Newburg discloses in an uninstalled state, the tolerance ring (20) comprises a plurality of wave structure regions (24, 30, 32) spaced circumferentially around the tolerance ring, and a plurality of intermediate regions (26, 28) disposed between the wave structure regions, and wherein at least one intermediate region is deformed (see Figure 2 vs. Figure 4).
Regarding claim 13, Newburg discloses at least one wave structure region (24, 30, 32) has a rounded apex (see Figure 4).
Regarding claim 15, Newburg discloses the wave structure region (24, 30, 32) comprises at least one wave structure oriented substantially parallel to the length of the tolerance ring (see Figure 5).
Regarding claim 17, Newburg discloses at least one buckled region (26, 28) deforms outward while at least one wave structure region (24, 30, 32) deforms inward in an installed state (see Figure 2).
Regarding claim 19, Newburg discloses a portion of the tolerance ring (20) has a different radius of curvature than a different portion of the tolerance ring (see Figure 4).
Regarding claim 20, Newburg discloses at least one intermediate region (26, 28) has a radius of curvature that is different than a radius of curvature of at least one wave structure region (24, 30, 32) of the tolerance ring (20; see Figure 3).


Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Nakamura, McNally, and Newburg.
Each of Nakamura, McNally, and Newburg discloses the buckled region has a buckled region height HBR, but does not expressly disclose that upon disassembly HBR is reduced by no greater than 50%.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a buckled region height) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify any one of Nakamura McNally, and Newburg, such that upon disassembly HBR is reduced by no greater than 50%, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification, as modifying the amount of height reduction would inherently change the preload imparted by the tolerance ring on to the inner and outer members.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lingren in view of US 2015/0354637 (Slayne).
Regarding claim 10, Lingren discloses the tolerance ring (1) further comprises a substrate (formed by the base material of the tolerance), but does not expressly disclose a low friction layer.
Slayne teaches a tolerance ring (6) comprising a substrate (spring steel) and a low friction layer (a polymer coating; see paragraph [0026]). Slayne teaches such a structure allows one of ordinary skill to alter the friction between the tolerance ring and inner and/or outer member as needed for a given application. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tolerance ring of Lingren to include a low friction layer, as taught in Slayne, in order to allow one to alter the friction between the tolerance ring and inner and/or outer member as needed for a given application.
Regarding claim 11, Slayne teaches the low friction layer comprises a polymer (see paragraph [0026]).

Response to Arguments
Applicant’s arguments with respect to the previous rejections set forth in the final rejection mailed September 8, 2021have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 26, 2022